UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-2286


NATIONAL CAPITAL MANAGEMENT, LLC,

                 Creditor - Appellant,

          v.

LASHAUNA CHANTE GAMMAGE-LEWIS,

                 Debtor – Appellee,

          and

JOHN F. LOGAN,

                 Trustee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:10-cv-00468-F; 09-04522-8-JRL)


Submitted:   May 31, 2013                     Decided:   June 6, 2013


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew J. McGowan, SALTER MCGOWAN SYLVIA & LEONARD, INC.,
Providence, Rhode Island; Paige C. Kurtz, SPROUSE & KURTZ, PLLC,
Raleigh, North Carolina, for Appellant. Joseph A. Bledsoe, III,
THE BLEDSOE LAW FIRM, P.C., Fayetteville, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            National       Capital    Management,     LLC,       appeals     from    the

district     court’s       order     affirming      the         bankruptcy       court’s

determination that its security interest became void after the

court allowed the bankruptcy trustee’s objection to its claim

and   granted       a   discharge     in   LaShauna       Chante        Gammage-Lewis’

Chapter 13 bankruptcy case.                    We have reviewed the record on

appeal and the briefs filed by the parties, and we find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.               Nat’l Capital Mgt., LLC v. Gammage-

Lewis,     No.   5:10-cv-00468-F        (E.D.N.C.     Aug.        14,     2012).      We

dispense     with       oral   argument    because        the     facts    and     legal

contentions      are    adequately    presented      in    the    materials        before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           3